DETAILED ACTION

Status of Application
Claims 2-21 are pending in the present application.
The Preliminary Amendment filed 01/29/2020 has been entered.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 02/05/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 2-4, 10-14, and 20-21 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Ramesh et al (hereinafter Ramesh), U.S. Publication No. 2009/0055694 A1, in view of Okamoto, U.S. Publication No. 2002/0167972 A1, in view of Shakiba et al (hereinafter Shakiba), U.S. Publication No. 2002/0118762 A1, in view of Lyle et al (hereinafter Lyle), U.S. Patent No. 7,295,578 B1.
Referring to claims 2 and 12, taking claim 2 as exemplary, Ramesh discloses a method, comprising:
receiving, from a first device via a differential pair, a multiplexed stream comprising first video data at a first clock frequency [fig. 2, receiving from a provider device of the Input Streams via TMDS (Transition minimized Differential Signaling) channels, multiplexed streams comprising pixel component data (elements 232-236 each containing multiple inputs and one output and therefore multiplex the input streams for output onto each channel); paragraph 39, The TMDS Clock channel constantly runs at the pixel rate of the transmitted video];
decoding the first video data of the multiplexed stream into first video signals for transmission over a first set of channels [fig. 2, recovery/decoders 232-246 decoding for transmission over output streams];
transmitting, to a second device:
the first video signals over the first set of channels [fig. 2, decoders, 242, 244, 246 transmitting the pixel component data from 240 to a destination device over the Output Streams 242a-c, 244a-c, 246a-c].
	Ramesh does not explicitly disclose generating an additional signal irrespective from the first plurality of video signals, for transmission over an additional channel; 
transmitting the additional signal in parallel with the first video signals over the additional channel.

transmitting the additional signal in parallel with the first video signals over the additional channel [fig. 1, parallel communication via 34 and 35], in order to provide efficient transmission of audio and video data [paragraph 5].
One of ordinary skill in the art at the time of applicant’s invention would have clearly recognized that it is quite advantageous for the method of Ramesh to provide efficient transmission of audio and video data.  It is for this reason one of ordinary skill in the art would have been motivated to implement generating an additional signal irrespective from the first plurality of video signals, for transmission over an additional channel;  transmitting the additional signal in parallel with the first video signals over the additional channel.
The modified Ramesh does not explicitly disclose the transmitting at a second clock frequency slower than the first clock frequency.
However, Shakiba discloses the transmitting at a second clock frequency slower than the first clock frequency. [fig. 1, paragraph 24, serial rate (SR) may have a frequency multiple times higher than the pixel-rate clock (pixel rate clock is 117); “Recovered Clock” is the recovered pixel clock 117 and is therefore slower than the SR; “Pixel data” from 130 is therefore transmitted at a second frequency lower than SR] in order to provide cost effective data transmissions [paragraph 4].

The modified Ramesh does not explicitly disclose transmitting the additional signal in parallel with the first video signals over the additional channel at the second clock frequency.
	However, Lyle discloses transmitting the additional signal over the additional channel at the second clock frequency [col. 27, lines 10-21, DDC contains data line, clock line, and power line; col. 38, lines 29-32, DDC operating at less than 400 KHz; col. 53, lines 12-20, TMDS-like link between transmitter and receiver operating at 86 MHz; hence DDC (.4 MHz clock frequency) is slower than 86 MHz (first clock frequency)], in order to provide conductor pairs that are robust and reliable over even relatively long distances [col. 27, lines 47-51].
One of ordinary skill in the art at the time of applicant’s invention would have clearly recognized that it is quite advantageous for the method of the modified Ramesh to provide conductor pairs that are robust and reliable over even relatively long distances.  It is for this reason one of ordinary skill in the art would have been motivated to implement transmitting the additional signal in parallel with the first video signals over the additional channel at the second clock frequency.
Referring to claims 3 and 13, taking claim 3 as exemplary, the modified Ramesh discloses the method of claim 2, wherein the differential pair comprises a 
Referring to claims 4 and 14, taking claim 4 as exemplary, the modified Ramesh discloses the device of claim 12, wherein each of the first set of channels and the additional channel comprises a TMDS differential pair [Ramesh, fig. 2, 220; Okamoto, paragraph 133, fig. 1, table distinguishing data may be transmitted from the digital tuner 31 side to the monitor 33 side via the DDC 35; Lyle, col. 5, lines 7-15].
Referring to claims 10 and 20, taking claim 10 as exemplary, the modified Ramesh discloses the method of claim 2, wherein decoding the first video data of the multiplexed stream comprises demultiplexing the multiplexed stream to form the first video signals to be transmitted over to the first set of channels [Ramesh, fig. 2, elements 242-246 containing one input and multiple outputs which is equivalent to demultiplexing for output onto streams 242a-246c].
Referring to claims 11 and 21, taking claim 1 as exemplary, the modified Ramesh discloses the method of claim 2, wherein the first set of channels and the additional channel comprises three channels [Ramesh, fig. 2, Channels 0-2; Okamoto, paragraph 133, fig. 1, DDC 35; the examiner notes that “comprises” is being interpreted as open-ended [see MPEP, 2111.03, I.] hence the Channels of Ramesh and DDC of Okamoto comprise at least three channels].
Claims 5 and 15 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Ramesh, in view of Okamoto, in view of Shakiba, in view of Lyle, as applied to claims 2 and 12 above, and further in view of Tatum et al (hereinafter Tatum), U.S. Publication No. 2006/0067690 A1.
Referring to claims 5 and 15, taking claim 5 as exemplary, the modified Ramesh does not explicitly disclose the method of claim 2, wherein the first set of channels and the additional channel correspond to a 24-bit HDMI data stream.
However, Tatum discloses wherein the first set of channels and the additional channel correspond to a 24-bit HDMI data stream [fig. 2, paragraph 16], in order to provide improved transfer rates, increased cable lengths, and bidirectional communication [paragraph 22].
One of ordinary skill in the art at the time of applicant’s invention would have clearly recognized that it is quite advantageous for the method of the modified Ramesh to provide improved transfer rates, increased cable lengths, and bidirectional communication.  It is for this reason one of ordinary skill in the art would have been motivated to implement wherein the first set of channels and the additional channel correspond to a 24-bit HDMI data stream.
Claims 6 and 16 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Ramesh, in view of Okamoto, in view of Shakiba, in view of Lyle, as applied to claims 2 and 12 above, and further in view of McCormack, U.S. Publication No. 2009/0323497 A1.
Referring to claims 6 and 16, taking claim 6 as exemplary, the modified Ramesh does not explicitly disclose the method of claim 2, wherein the first clock frequency is an integer multiple of the second clock frequency based on a number of channels of the first set of channels.
However, McCormack discloses wherein the first clock frequency is an integer multiple of the second clock frequency based on a number of channels of the first set of 
One of ordinary skill in the art at the time of applicant’s invention would have clearly recognized that it is quite advantageous for the method of the modified Ramesh to provide increased effective bandwidth.  It is for this reason one of ordinary skill in the art would have been motivated to implement wherein the first clock frequency is an integer multiple of the second clock frequency based on a number of channels of the first set of channels.
Claims 9 and 19 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Ramesh, in view of Okamoto, in view of Shakiba, in view of Lyle, as applied to claims 2 and 12 above, and further in view of Bernard, U.S. Patent No. 5,311,308.
Referring to claims 9 and 19, taking claim 9 as exemplary, the modified Ramesh does not explicitly disclose the method of claim 2, wherein the additional signal comprises nonmeaningful data corresponding to lower bits of luminance and chrominance components of video data.
However, Bernard discloses wherein the additional signal comprises nonmeaningful data corresponding to lower bits of luminance and chrominance 
 One of ordinary skill in the art at the time of applicant’s invention would have clearly recognized that it is quite advantageous for the method of the modified Ramesh to provide compatibility with pre-existing equipment.  It is for this reason one of ordinary skill in the art would have been motivated to implement wherein the additional signal comprises nonmeaningful data corresponding to lower bits of luminance and chrominance components of video data.

Allowable Subject Matter
Claims 7, 8, 17, and 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The prior art of record taken alone or in combination fails to teach and/or fairly suggest wherein the multiplexed stream from the first device further comprises first control data, and further comprising: decoding the first control data to generate first control signals for transmission over the first set of channels; generating the additional signal to have fixed values, for transmission over the additional channel; transmitting, to the second device, the first control signals over the first set of channels at the second clock frequency; the additional signal in parallel with the first control signals over the .
Claim 17 is indicated as allowable under the same rationale as claim 7.
The prior art of record taken alone or in combination fails to teach and/or fairly suggest wherein the multiplexed stream further comprises data island data, and further comprising:  demultiplexing the data island data into first uncompressed data island data and first compressed data island data, the first uncompressed data island data to be transmitted over a subset of the first set of channels; decompressing the first compressed data island data to generate second uncompressed data island data for transmission over a remaining subset of the first set of channels and the additional channel; and transmitting, to the second device, the first uncompressed data island data over the subset of the first set of channels at the second clock frequency; the second uncompressed data island data in parallel with the first uncompressed data island data over the remaining subset of the first set of channels and the additional channel at the second clock frequency, wherein at least one channel of the first set of channels transmits data of the first uncompressed data island data and data of the second uncompressed data island data, in combination with other recited limitations in claim 8.
Claim 18 is indicated as allowable under the same rationale as claim 8.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FARLEY J ABAD whose telephone number is (571)270-
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Idriss Alrobaye can be reached on (571) 270-1023.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Farley Abad/Primary Examiner, Art Unit 2181